Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jila Bakker on 4/15/21.

The application has been amended as follows: 
Claim 1 has been amended as follows:
Delete “window or” in line 10 

Claim 6 has been amended as follows:
Delete “window or” in line 3 

Claim 7 has been amended as follows:
Delete “window or” in line 2 

Amend claim 10 as follows:
10. (Currently Amended) A tracheal tube assembly comprising:
an outer cannula configured to be positioned in a patient airway;
an outer cannula connector coupled to a proximal end of the outer cannula; and 
an inner cannula configured to be disposed inside the outer cannula such that the inner cannula and the outer cannula are coaxial, wherein the inner cannula comprises a proximal region that is configured to be positioned at least in part in the outer cannula connector when the inner cannula is fully inserted in the outer cannula, wherein the proximal region comprises:
	a tapered portion that narrows toward a distal end of the proximal region;
	a protrusion configured to engage with a complementary proximate to  and 
a lip at a proximal end wherein the lip is a broken annulus separated by one or more openings.

Cancel claim 14

Amend claim 18 as follows:
Delete “or recess” in line 7

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a tracheal tube assembly as disclosed in claims 1, 10 or 18.

With regards to claim one, Blom does not disclose an adjacent portion located distally of two ears and wherein the protrusion is positioned on the adjacent portion. 
With regards to claims 10 and 18 Blom does not disclose wherein the proximal region of an inner cannula which has a lip wherein the lip is a broken annulus separated by one or more openings.
Therefore, since the prior art does not disclose all of the structural limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET M LUARCA/               Primary Examiner, Art Unit 3785